Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 28, 2018

The Court of Appeals hereby passes the following order:

A18A1145. MARILYN E. GOODRICH v. ISAAC GOODRICH.

      After Marilyn Goodrich filed suit against Isaac Goodrich in Cobb County State
Court, the trial court entered an order transferring venue to Baldwin County. Marilyn
Goodrich filed a direct appeal from that order. We, however, lack jurisdiction.
      It is well-settled that a court order transferring a case from one trial court to
another is not a final judgment as the case remains pending below, albeit in a different
court. See In the Interest of W. L., 335 Ga. App. 561 (782 SE2d 464) (2016); Griffith
v. Georgia Bd. of Dentistry, 175 Ga. App. 533 (333 SE2d 647) (1985). Therefore, to
appeal the transfer order, Marilyn Goodrich was required to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b), which include obtaining a
certificate of immediate review from the trial court and filing an appropriate
application to this Court. Griffith, supra; Mauer v. Parker Fibernet, LLC, 306 Ga.
App. 160, 161 (701 SE2d 599) (2010). Because Marilyn Goodrich failed to do so, her
premature direct appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.